ALLOWABILITY NOTICE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chalin Smith on 05/09/2022.

The application has been amended as follows: 
Claims 14 and 15 are canceled. Claims 2-7, 9 and 11-18 are allowable.

Examiner’s Comment Regarding Requirement for The Deposit of Biological Material 
See the attached interview summary regarding the requirement for the deposit of biological material; other than the requirement for the deposit of biological material, the claims are allowable. Deposit of and information about the deposit of biological material must be submitted for rabbit monoclonal antibodies 58-3, 80-2, 84-2, 128-3 and 146-8 (once the deposit has been made, information regarding the deposit, such as the name and address of the depository, the accession number and the date of deposit that is to be added to the specification must be added by means of filing an amendment under the provisions of 37 CFR 1.312. Such an amendment must be filed before or with the payment of the issue fee).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The previous objection to claim 9 is withdrawn in response to amendments to the claims (filed 01/24/2022).
The previous rejection of claims under 35 U.S.C. 112(a) regarding new matter is withdrawn in response to Applicant’s amendments to the claims (filed 01/24/2022).
The previous rejection of claims under 35 U.S.C. 112(a) regarding insufficient written description is withdrawn in response to Applicant’s amendments to the claims (filed 01/24/2022).
The previous rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims (filed 01/24/2022).
A single assay in vitro method for differentiating a high risk strain of human papilloma virus (HPV) from a low risk strain of HPV in a biological sample, as recited at claim 17, and an in vitro method for the selective detection of one or more high risk strains of human papilloma virus (HPV) in a biological sample while excluding from detection low risk strains of HPV, as recited at claim 18, are free of the prior art. The recited monoclonal rabbit antibodies, namely antibodies 84-2, 146-8, 58-3, 80-2, 128-3, appear to be free of the prior art.
Closest Prior Art:
US Patent No. 9,249,212 (IDS entered 01/15/2021) (claims 1-22), specifically teaches the hybridoma cell line deposited as Klon 42-3-78 and monoclonal anti-HPV E7 antibody obtained from said cell line (claims 1-2, the antibody 42-3 which detects native, non-denatured E7 protein, as well as a method comprising the antibody coated on a solid support (claim 21). US 9,249,212 fails to teach methods of detection comprising capture antibody comprising at least three different antibodies, wherein the at least three antibodies are 143-7, 84-2 and 146-8 (claims 17 and 18).
US Patent No. 9,902,763 (IDS entered 01/15/2021) (claims 1-19), specifically teaches the hydridoma cell line deposited as Klon 143-7-33 and monoclonal anti-HPV E7 antibody obtained from said cell line (see for examples col. 8, lines 22-35, addressing antibody 143-7). See also US 9,902,763 teach the antibody bound/attached and/or linked to a solid support, detecting HPV E7 by ELISA based detection (col. 9, lines 1-16). US. 9,902,763 fails to teach methods of detecting comprising capture antibody that is at least three antibodies, wherein the other two antibodies (other than 143-7) of the three antibodies are 84-2 and 146-8. 
EP 2357197A1 (Jansen-Dürr et al. (cited previously of record). Jansen-Dürr et al. teach antibody binding methods for the detection of E7 protein of HPV in a sample, see specifically ELISA-based diagnosis of HPV using antibodies against E7 (abstract and paras [0001], [0038], [0039], [0041], [0042], [0044], [0045], [0046]), as such the reference teaches providing a sandwich ELISA that includes different capture antibodies and different detection antibodies, detecting the E7 protein of HPV in a sample using the ELISA. Jansen-Dürr teach polyclonal goat antibodies as capture antibodies and monoclonal detection antibodies (e.g., paras [0044] and [0045]). Jansen-Dürr et al. teach using a combination of capture antibodies (antibodies to different epitopes) in their ELISA in order to detect high risk HPV 16, 18, 45, 56, 58, 59 and 70 (paras [0045], [0051]). The monoclonal antibodies of Jansen-Dürr are rabbit monoclonal antibodies (para [0052]).
The viral oncoproteins E6 and E7 were both recognized by the prior art as crucial during carcinogenesis (see Jansen-Dürr teach proves their crucial role by the fact that high risk E7 protein, in cooperation with high-risk E6, can efficiently immortalize human primary keratinocytes in vitro, para [0004]), E7 oncoproteins of carcinogenic HPV types is taught as a characteristic feature of cervical cancer (para [0005]).
Jansen-Dürr fails to teach the at least three different rabbit monoclonal antibodies as presently claimed as capture antibodies, and fails to teach at least two different polyclonal antibodies as detection antibodies, the polyclonal antibodies obtained by immunization with different antigens.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641